The judgment of the court was pronounced by
SniDEm,, J.
Baker, who holds a judgment recorded in 1846, has appealed from a decree refusing him a precedence over certain conventional mortgagees, who had recorded their mortgages at previous dates, but, as the appellant contends, in an insufficient manner. The principal objection to the sufficiency of the registry is, that they did not cause the acts of.mortgage to be inscribed in full, but merely inscribed certificates of the parish judge before whom the mortgages were executed, in which respectively he certifies that an act of mortgage had been executed before him, the material and substantial details of which are stated. The appellant does not deny that this registration contained all that it was essential for the public to know — the names of the mortgagor and mortgagee, a description of the property mortgaged, the sum, interest, time of payment, &c. We have hitherto said that the object of registration is public notice with reasonable certainty; and we cannot sanction a construction which would avoid the registry of a mortgage upon the ground that the entire deed of mortgage was not spread verbatim and literatim upon the public records.
Objection is made to the sufficiency of the registry of a judgment in favor of another creditor, Hugh Wilson. It seems that it was recorded in a book kept for judicial mortgages; which book, as a witness, the present recorder, testifies, was not bound fully, but merely loosely stitched and not paraphed. The recorder would have better fulfilled his duty as a public officer if he had prepared this important record book in a more durable form, and had obtained the paraph of the judge, as the law directed him to do. But we do not think this negligence of the public officer affects the registration with nullity. The code directs parish judges, who were formerly the recording officers in their respective parishes, to keep three registers, one for conventional mortgages, one for judicial mortgages, and one for donations. See C. C. arts. 3351, 3352. Many parish judges kept a single book, but this irregularity on the part of the public officer was not considered fatal to the mortgage creditor. See Gillespie v. Cammack, 3d Ann. 251.
Under the pleadings, it was not necessary that Wilson should prove his judgment. Its registry only was disputed. The recorder’s certificate of its registry seems to us sufficient in form.
The execution and registry of the mortgages in favor of the heirs of Bird and others appear to us to have been sufficiently proved.
Judgment affirmed, with costs.